Exhibit Canadian Satellite Radio Holdings Inc. Interim Consolidated Financial Statements (Unaudited) November 30, 2008 Canadian Satellite Radio Holdings Inc. Interim Consolidated Balance Sheet (Unaudited) November 30, 2008 $ August 31, 2008 $ Assets Current assets Cash 6,405,456 6,344,793 Short term investments (note 3) 11,679,832 11,282,146 Restricted investments - letter of credit 4,000,000 4,000,000 Accounts receivable 4,265,669 5,538,348 Inventory 264,871 229,597 Prepaid expenses and other assets 2,187,498 2,410,579 Restricted investments (note 4) 7,811,589 6,630,744 36,614,915 36,436,207 Long term prepaids 1,576,189 1,381,685 Property and equipment 16,980,994 17,748,597 Contract rights, distribution rights and computer software 195,917,341 200,718,239 Total assets 251,089,439 256,284,728 Liabilities and Shareholders’ Equity Current liabilities Accounts payable and accrued liabilities 19,942,300 20,618,164 Interest payable 5,266,765 849,059 Deferred revenue 20,193,592 19,926,157 45,402,657 41,393,380 Long-term debt (note 4) 144,650,393 124,856,195 Deferred revenue 3,854,112 3,588,033 Long-term obligations 3,735,467 2,435,481 Total liabilities 197,642,629 172,273,089 Shareholders’ Equity Share capital (note 5) 314,834,565 314,834,565 Contributed surplus (note 5) 40,669,914 39,723,905 Deficit (302,057,669 ) (270,546,831 ) Total shareholders’ equity 53,446,810 84,011,639 Total liabilities and shareholders’ equity 251,089,439 256,284,728 Canadian Satellite Radio Holdings Inc. Interim Consolidated Statement of Operations and Deficit (Unaudited) Three Months Ended November 30 2008 2007 $ $ Revenue 12,456,663 8,145,951 Operating expenses Cost of revenue 7,446,518 7,348,843 General and administrative 4,394,479 4,305,545 Modification of service provider contract (note 8) (1,792,256 ) - Stock-based compensation (note 5) 690,363 1,072,370 Marketing 5,731,384 7,039,308 Amortization of intangible assets and property and equipment 5,572,313 5,574,011 22,042,801 25,340,077 Loss before the undernoted (9,586,138 ) (17,194,126 ) Interest revenue 193,235 385,373 Interest expense 4,856,121 3,723,743 Foreign exchange gain(loss) (17,261,814 ) 4,375,456 Net loss and comprehensive loss for the period (31,510,838 ) (16,157,040 ) Deficit - Beginning of period (270,546,831 ) (196,222,151 ) Deficit - End of period (302,057,669 ) (212,379,191 ) Basic and fully diluted loss per common share (0.66 ) (0.34 ) Canadian Satellite Radio Holdings Inc. Interim Consolidated Statement of Cash Flows (Unaudited) Three Months Ended November 30 2008 2007 $ $ Cash provided by (used in) Operating activities Net loss and comprehensive loss for the period (31,510,838 ) (16,157,040 ) Add (deduct): Non-cash items Costs paid by parent company 59,786 54,351 Stock-based compensation expense 690,363 1,072,370 Amortization of intangible assets 4,800,898 4,799,404 Amortization of property and equipment 771,118 774,607 Accrued interest - debt 4,417,706 3,533,801 Accrued interest receivable (71,298 ) (208,433 ) Interest accretion expense 244,769 198,373 Increase in long term obligations 1,299,986 - Loss on disposal of property and equipment 22,516 187,813 Unrealized foreign exchange losses(gains) 16,443,679 (5,106,587 ) Net change in non-cash working capital related to operations (note 9) 3,231,318 6,373,742 Net cash provided by (used in) operating activities 400,003 (4,477,599 ) Investing activities Sale of short-term investments 8,297,326 5,850,000 Purchase of short-term investments (8,695,012 ) (25,181,793 ) Proceeds on sale of property and equipment - 31,022 Purchase of property and equipment (24,928 ) (11,626 ) Purchase of computer software - (4,513 ) Net cash provided by (used in) investing activities (422,614 ) (19,316,910 ) Financing activities Proceeds from convertible notes (note 4) - 19,396,445 Net cash provided by financing activities - 19,396,445 Foreign exchange gains(losses) on cash held in foreign currency 83,274 (53,084 ) Change in cash during the period 60,663 (4,451,148 ) Cash - Beginning of period 6,344,793 9,524,931 Cash - End of period 6,405,456 5,073,783 Supplemental cash flow disclosures Utilization of XM credit facility 1,861,410 1,003,615 Canadian Satellite Radio Holdings Inc. Notes to the Interim Consolidated Financial Statements (Unaudited) November 30, 2008 1 Basis of presentation The accompanying interim consolidated financial statements of Canadian Satellite Radio Holdings Inc. (the Company) have been prepared in accordance with Canadian generally accepted accounting principles (Canadian GAAP) for interim financial information. Accordingly, they do not include all of the information and footnotes required by Canadian GAAP for annual financial statements. These interim consolidated financial statements should be read in conjunction with the most recent annual consolidated financial statements of the Company. The accompanying financial information reflects all adjustments, consisting primarily of normally recurring adjustments, which are, in the opinion of management, necessary for a fair presentation of results for interim periods.
